Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 10-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Tabarovsky et al., U.S. 2013/0030707 (also known as “707”) in view of  van Zanten, U.S. 2011/0254553 and Jamison et al., U.S. 2016/0356919 (hereinafter, “van”) and Step et al., U.S. 2017/0096593. 
	On claim 1, Tabarovsky cites:  
A method of electrically logging a section of a wellbore, comprising: 
circulating an oil-based wellbore fluid comprising a conductive carbon material therein, the oil-based wellbore fluid having a conductivity of at most 0.01 S/m when measured at 20 kHz, within the wellbore while drilling the wellbore with a drill bit on a drill string ([0016] and figure 1, “In logging-while -drilling (LWD) or measurement-while -drilling (MWD) embodiments, the carrier 5 can be a drill string.”);
applying electrical current  from a logging tool on the drill string above the drill bit (figure 1 and [0017] includes a downhole tool 10 including a first and second current measuring electrode 11 and 12, respectively); and 
collecting an electrical log of the portion of the wellbore that has had electrical current applied thereto ([0018] current F measured). 
Regarding the claimed “circulating,” Tabarovsky, while disclosing an embodiment including LWD while taking measurements, 707 doesn’t disclose this feature. 
In the same art of wellbore monitoring, Jamison, [0052] discloses: 
“Embodiment B: A system having a drilling platform operably coupled to a drill string extending into a wellbore; a drill bit attached to the distal end of the drill string; a pump operably connected to the drill string for circulating the drilling fluid through the drill string to an annulus defined by the drill string and the wellbore to a fluid processing unit and to a retention pit.” 
It would have been obvious at the time the claimed invention was filed to include into 707 the further process of circulating the claimed wellbore fluid. 
During the time of wellbore drilling and operations, there is a likelihood the wellbore fluid is not homogenous. One of ordinary skill in the art would have circulated 
Regarding the excepted: “wellbore fluid comprising a conductive carbon material therein, the oil-based wellbore fluid having a conductivity of at most 0.01 S/m when measured at 20 kHz, within the wellbore while drilling the wellbore with a drill bit on a drill string, van discloses: “[0004] Resistivity imaging techniques are based on measurements of the electrical resistance of the formation exposed to the wellbore. Tools based on this technique typically apply an alternating current of approximately one volt at an operating frequency of about 15 kHz.”
However, neither 707, van, nor Jamison disclose the excepted features.
In the same art of wellbore drilling and measurements, Step, [0052] and Table 4 discloses carbon black conductive fluids wherein Denka includes a conductivity of 0.0143 S/m, which is an approximation of the claimed “0.01 S/m.” Furthermore, Step, [0020] discloses the use of multi-electrode arrays when carrying out the claimed invention.  
It would have been obvious at the time the claimed invention was filed to include into van and Jamieson the conductive wellbore liquid disclosed in Step such that the claimed invention is realized. Step discloses a known carbon conductive fluid meeting the definition of the applicant’s claim limitations. The applicant’s published specification, [0042], discloses: “In one or more embodiments, the wellbore fluid may have a conductivity of at most 0.02 Siemens per meter (S/m), or at most 0.01 S/m, or at most 0.0075 S/m, or at most 0.001 S/m when measured at 20 kHz.” Clearly, the claimed “0.0143 S/m” citation is sufficiently proximate to the above claim limitation as explained 
Regarding the excepted “20 kHz” usage on the wellbore fluid conductivity, van discloses injecting current into the circulating fluid at a frequency of 15 kHz. Clearly, this is not the same as the claimed “20 kHz.” However, it would have been obvious at the time the claimed invention was filed to include this feature.
Although the claimed invention specifies the injection of current into the wellbore fluid to be at 20 kHz, it is asserted the frequency for the injection of the current is immaterial as conductivity is inversely proportional to resistivity. Current and voltage are not affected by the frequency of the voltage transmission since no reactive components (either inductive or capacitive) are present and therefore, the 15 kHz transmission is sufficient to carry out the conductivity measurements. Unless the use of 20 kHz transmission provides something new or unexpected and the references otherwise carries out the claimed invention, the claiming of a specific frequency to carry out the conductivity measurements is of no consequence. 
On claim 2, 707, van, Jamieson, and Step cites except:
The method of claim 1, wherein the electrical current is applied continuously as the wellbore is drilled by the drill bit. 
In the rejection of claim 1, Jamieson discloses an embodiment in which circulation of the wellbore fluid occurs through the circulating the drilling fluid through the drill string to an annulus defined by the drill string and the wellbore. None of the 
However, it would have been obvious at the time the claimed invention was filed to further include this feature. 707, van, Jamieson, and Step discloses a known way to circulate wellbore fluid while continuously applying current through the fluid to obtain conductivity data of the wellbore fluid. While neither van, Jamieson, and Step disclose the feature of continuously applying current, the purpose of the embodiment disclosed in van, Jamieson, and Step is to obtain borehole data through measurement of the conductivity of the wellbore fluid. Thus, obtaining the data is at the whim of the user, whether to gather a data for a portion of the time the system is being monitored during drilling operations, or carry out sporadic conductivity measurements. Thus, one of ordinary skill in the art would have carried out the claimed invention along these lines with a likelihood of success.   
On claim 3, 707, van, Jamieson, and Step cites except: 
The method of claim 1, further comprising: transmitting the electrical log to the surface. Van, Jamieson, and Step, while disclosing obtaining conductivity data, none of the references specifically disclose sending electrical log information to the surface. However, it would have been obvious at the time the claimed invention was filed to further include sending the data to the surface. 
In the course of normal business transactions, there is a likelihood there are office spaces and data processing centers on the surface to process, analyze, and store the conductivity data. Thus, one of ordinary skill in the art, apprised of this known 

On claim 4, 707, van, Jamieson, and Step cites:  
The method of claim 1, wherein the electrical current is applied from the logging tool by at least one electrode thereon. Step, [0020], discloses using multi-electrode arrays. 

On claim 6, 707, van, Jamieson, and Step cites: 
The method of claim 1, wherein the carbon material is a carbon black that has spheroidal primary particles from about 5 nm to about 150 nm in diameter. Step, [0026], discloses the modified carbon black may have a primary particle size range of, for example, 3 nm to 200 nm, 5 to 100 nm, 10 nm to 80 nm or 15 nm to 50 nm. In some embodiments, the carbon black may have a primary particle size of less than 200 nm, less than 160 or less than 120 nm. The aggregate size of the particles may be less than 250 nm or less than 150 nm, for example, from 100 nm to 250 nm.

On claim 7, 707, van, Jamieson, and Step cites: 
The method of claim 1, wherein the carbon material is a carbon black wherein a circumscribing sphere encompassing a carbon black aggregate has a diameter from about 60 nanometers to 3 micrometers. Step, [0026], discloses the modified carbon black may have a primary particle size range of, for example, 3 nm to 200 nm, 5 to 100 nm, 10 nm to 80 nm or 15 nm to 50 nm. In some embodiments, the carbon black may 

On claim 10, 707 and van cites: 
The method of claim 1, wherein the carbon material is present in the wellbore fluid in an amount of about 1 to 30 pounds per barrel. van, [0022], 1 and 10 lbs/bbl. 

On claim 11,707 and van cites: 
The method of claim 1, wherein the oil-based wellbore fluid is an invert emulsion. van, [0013] invert emulsion.`	On claim 12, 707, van, Jamieson, and Step cites: 
A system for electrically logging a section of a wellbore, comprising: a wellbore containing an oil-based wellbore fluid comprising a conductive carbon material therein, the oil-based wellbore fluid having a conductivity of at most 0.01 S/m when measured at 20 kHz; and a logging tool capable of applying an electrical current to a portion of the wellbore on a drill string above the drill bit, the drill string being in the wellbore. See the rejection of claim 1 discloses the same subject matter as claim 12 and is rejected for the same reasons articulated in the rejection of claim 1. 
On claim 13, 707, van, Jamieson, and Step cites: 


On claim 15, 707, van, Jamieson, and Step cites: 
The system of claim 12, wherein the carbon material is a carbon black that has spheroidal primary particles from about 5 nm to about 150 nm in diameter. 
Step, [0026], discloses the modified carbon black may have a primary particle size range of, for example, 3 nm to 200 nm, 5 to 100 nm, 10 nm to 80 nm or 15 nm to 50 nm. In some embodiments, the carbon black may have a primary particle size of less than 200 nm, less than 160 or less than 120 nm. The aggregate size of the particles may be less than 250 nm or less than 150 nm, for example, from 100 nm to 250 nm.

On claim 16, 707, van, Jamieson, and Step cites: 
The system of claim 12, wherein the carbon material is a carbon black wherein a circumscribing sphere encompassing a carbon black aggregate has a diameter from about 60 nanometers to 3 micrometers. 
Step, [0026], discloses the modified carbon black may have a primary particle size range of, for example, 3 nm to 200 nm, 5 to 100 nm, 10 nm to 80 nm or 15 nm to 50 nm. In some embodiments, the carbon black may have a primary particle size of less than 200 nm, less than 160 or less than 120 nm. The aggregate size of the particles may be less than 250 nm or less than 150 nm, for example, from 100 nm to 250 nm.

On claim 19, 707 and van cites: 


On claim 20, 707, van, Jamieson, and Step cites:
The system of claim 12, wherein the oil-based wellbore fluid is an invert emulsion. van, [0013] invert emulsion.
Allowable Subject Matter
Claims 5, 8, 9, 14, 17, and 18 are objected to for depending on a rejected claim but would otherwise be allowable if amended into their respective independent claims.
Reasons for Allowance
Claims 5, 8, 9, 14, 17, and 18 are dependent on claims 1 and 12, each of which were rejected over 707, in view of van, Jamieson, and Step. Thus, it would take at least an additional reference to reject the above claims which the examiner deems as unreasonable. It is believed rejecting a claim over four or more references for non-arbitrary reasons (which doesn’t include rejection for notional limitations, such as an indicator or a meter, for example), would not be a reasonable rejection.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683